MR. JUSTICE WARD, also dissenting: Less than two years after his admission to the bar the respondent was disbarred for having committed the grevous offense of attempted bribery while serving as assistant public defender. Less than two years after his disbarment he petitioned for reinstatement of the privilege to practice law. The majority states that to delay further respondent’s reinstatement would serve no useful purpose in view of the clear and convincing evidence of his rehabilitation and fitness to practice law. I cannot agree. The first purpose of disciplinary proceedings is to safeguard the public, maintain the integrity of the legal profession and protect the administration of justice. I am not persuaded on the record before us that these ends will be met if the respondent at this time is reinstated. The question is, of course, not whether there should be compassion, but whether there can be confidence that the public interest will be safeguarded and the profession assured that the disciplined attorney has now a full understanding of important responsibilities. Lenity may be as great a disservice as a severity that is unwarranted. I join with Mr. Justice Underwood in his belief that reinstatement at this time is premature. I would add that if reinstatement were to be deferred it could deepen the respondent’s understanding of the obligations of the bar and of the sensitive and vital role of the lawyer in society. MR. JUSTICE RYAN joins in this dissent.